DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 4/5/2021. Claims 1-15 are pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-4, 6, 10 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meada et al. (US 2008/0023713) in view of Nakakawaji et al. (US 2010/0033074).
	Re claim 1, Meada teaches, Figs. 1-2, page 5 & [0129, 0136, 0154], a light emitting module comprising:

-a first main surface electrode (consider left part 14 & 20) formed on the main surface of the base plate; 
-a second main surface electrode (consider right part 14 & 20 formed on the main surface of the base plate and spaced apart from the first main surface electrode; 
-a first bottom surface electrode (conductor) (left 15) formed on the bottom surface of the base plate; 
-a second bottom surface electrode (conductor) (right 15) formed on the bottom surface of the base plate and spaced apart from the first bottom surface electrode; 
-a first through-electrode (16) penetrating through the base plate (11) to connect the first main surface electrode (14, 20) and the first bottom surface electrode (conductor) (15); 
-a second through-electrode (17) penetrating through the base plate (11) to connect the second main surface electrode (14, 20) and the second bottom surface electrode (conductor) (15); 
-a light emitting element (18) mounted on the first main surface electrode (14, 20) and electrically connected to the second main surface electrode (14, 20); 
-a reflector (13) surrounding the light emitting element (18) in a first direction viewed from a direction perpendicular to the main surface of the base plate (11); and 
-a resin filling (e.g. transparent resin such as epoxy resin, not show) a region surrounded by the reflector (13) in the first direction, 
wherein the second through-electrode (17) includes a first portion (e.g. lateral portion) extending in a direction parallel to the main surface.

    PNG
    media_image1.png
    485
    523
    media_image1.png
    Greyscale

Meada’s Fig. 1 does not explicitly teach the second through-electrode includes a first portion extending, between the main surface and the boom surface of the base place, in a direction parallel to the main surface. 
Meada’s Fig. 5, [0009], does teach through electrode includes a first portion extending (horizontal portions of 216 and/or 213), between main surface and bottom of base place (212), in direction parallel to the main surface. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ and modify the teaching as taught by Meada’s Fig. to obtain a first portion of the second through electrode, between main surface and bottom surface of the base plate, in a direction parallel to the main surface, because it involves only routine skill in the art to achieve desired design structure of through electrode without undue experimentation and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Maeda does not explicitly teach first and second bottom surface electrodes. 
Nakakawaji teaches first and second bottom surface electrodes (13) (Fig. 6, [0094]). 
	As taught by Nakakawaji, one of ordinary skill in the art would utilize the above teaching electrodes and incorporated into Maeda’s structure, because electrodes are known conductor elements in semiconductor devices for conducting and providing electrical connection.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Nakakawaji in combination with Maeda due to above reason. 
Note: under BRI, electrode can be considered as electrical conductors (e.g. features 15a, 15d of the instant application). 
Re claim 2, Maeda teaches the second through-electrode includes a second portion overlapping with the reflector (13) when viewed in the first direction (e.g. part of 14 & 17, Fig. 1). 
Re claim 3, Maeda/Nakakawaji does not teach a third main surface electrode; a third through-electrode; and a third bottom surface electrode. 
  	Maeda’s Fig. 5 teaches a third main surface electrode (214); a third through-electrode (217); and a third bottom surface electrode (bottom part of 215) [0009] (see Nakakawaji for the teaching electrodes or under BRI, electrodes as conductors). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Maeda to obtain third electrodes as claimed, because it aids in providing external electrical connection to external circuit(s), and it is also easily recognized by an ordinary skilled person in the art that there are plurality of conductors formed within an single packaged semiconductor device.
Re claim 4, in combination cited above, Maeda’s Fig. 5 teaches the light emitting element (218) is closer to the second main surface electrode (left side conductor next to 218) than the third main surface electrode (conductor next to 219) (Fig. 5).   
Re claim 6, in combination cited above, Maeda’s Fig. 5 teaches the light emitting element includes: a first light emitting element (218) arranged closer to the second main surface electrode (left side conductor); and a second light emitting element (right 218) arranged close to the third main surface electrode (217) (Fig. 5). 
Re claim 10, Maeda teaches the main surface is circular (e.g. almost circular) [0148]. 
Re claim 12, in combination cited above, Maeda teaches the first bottom surface electrode (left 15) overlaps with the light emitting element (18) (Fig. 1). 
Re claims 13-15, in combination cited above, Maeda teaches the first through-electrode (under 218) includes a main surface exposed portion (portion under 218) and a bottom surface reaching portion (213 or 215), and wherein the main surface exposed portion is larger than the light emitting element (218) when viewed in the first direction; and the bottom surface reaching portion (215) does not overlap with the light emitting element (218) when viewed in the first direction; and the main surface exposed portion (portion under 218) is larger than the bottom surface reaching portion (215) when viewed in the first direction (Fig. 5).
3.	Claims 5 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeda as modified by Nakakawaji as applied to claims 1 & 3 above, and further in view of Chiou et al. (US 2009/0273002).
The teachings of Meada/Nakakawaji have been discussed above. 
Re claim 5, Maeda/Nakkakwaji teach does not teach the third through-electrode extends straight from the third main surface electrode to the third bottom surface electrode. 
Chiou teaches the third through-electrode (consider 301) extends straight from the third main surface electrode (503) to the third bottom surface electrode (901) (Fig. 9).
As taught by Chiou, one of ordinary skill in the art would utilize the above teaching to obtain the third through-electrode as claimed, because it aids in saving cost and improving thermal efficient. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Chiou in combination with Maeda/Nakakawaji due to above reason. 
Re claim 11, in combination cited above, Chiou teaches the first bottom surface electrode (903) is the same as the third bottom surface electrode (901), and wherein the second bottom surface electrode (509) is smaller than the first bottom surface electrode (903) when viewed in the first direction (Fig. 9).
 4.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeda as modified by Nakakawaji as applied to claim 1 above, and further in view of Hussell (US 2010/0133554).
The teachings of Meada/Nakakawaji have been discussed above. 
Re claim 8, Maeda/Nakakawaji does not teach a Zener diode is connected to the second main surface electrode. 
Hussell teaches a Zener diode (9) is connected to the second main surface electrode (lead 51) [0040] (Fig. 1). 
As taught by Hussell, one of ordinary skill in the art would utilize a Zener diode and incorporate into Maeda/Nakakawaji teaching, because it aids in enhancing thermal performance and improving device reliability. 
. 
Allowable Subject Matter
5.	Claims 7 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.         Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Claim 1 is amended to include newly added features, the rejection under Meada/ Nakakawaji is changed to meet the newly added features which taught by Meada’s Fig. 5. Details included in the above rejection. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/10/21